Citation Nr: 9914466	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the distal third of the left tibia and fibula, 
with internal reduction and fixation, status post-osteotomy, 
left iliac bone graft, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Phoenix, Arizona, Regional Office (RO) 
of the Department of Veterans' Affairs (VA).  An RO hearing 
was held in April 1997, a transcript of which is of record.

The Board notes that, in November 1998, the appellant raised 
a claim of entitlement to service connection for a right arm 
(elbow) disability as secondary to his service-connected left 
lower extremity disability which is the subject of the 
current appellate review.  The RO sent to the appellant an 
evidentiary development letter in January 1999; however, 
there is no response from the veteran to the above 
correspondence.  In any event, this issue is not on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's current appeal for an increased disability 
evaluation has been secured.

2.  A question exists as to which of two disability 
evaluations would more properly classify the severity of the 
appellant's left lower extremity disability.

3.  The evidentiary record discloses that the disabling 
manifestations and exacerbations of the appellant's left 
lower extremity disability more closely approximate the level 
of impairment contemplated for nonunion of the tibia and 
fibula with loose motion, requiring brace.



4.  The service-connected disability of the left lower 
extremity has not rendered the appellant's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
residuals of a fracture of the distal third of the left tibia 
and fibula, with internal reduction and fixation, status 
post-osteotomy, left iliac bone graft, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.59, & 4.71a, 
Diagnostic Codes 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant was afforded a VA general medical examination 
in December 1995.  At the examination, he spoke of falling 
two to three months earlier.  He related having been fitted 
for a left knee brace a couple of months earlier as well.  
The appellant additionally reported that, over the years 
following his in-service injury, his left lower leg became 
"crooked" and required surgery.  His current complaint was 
that, in the mornings, his legs "do not want to 'get 
going.'"

No definite limp was seen on observation in December 1995, 
though the appellant's legs were said to be stiff.  Further, 
the appellant stated to the VA examiner that he uses a cane 
if he needs to walk any distance.


On examination of the musculoskeletal system, the VA 
physician noted a 7 1/2 inch midline scar at the anterior 
aspect of the appellant's left lower extremity, due to his 
earlier corrective surgery.  Left knee range-of-motion was 
reported as from zero to 105 degrees.  Left knee x-rays taken 
in December 1995 were interpreted as normal.

The appellant's VA treatment/evaluation records were obtained 
by the RO.

These VA medical records reveal that the appellant underwent 
a left lower extremity bone graft and plate fixation in 
January 1993.

In April 1995, the appellant complained of pain about the 
left tibial area.  In June 1995, he stated that a new leg 
brace was being fabricated for his left lower extremity.

It was reported in July 1995 that the appellant had needed 
surgery upon his left lower extremity due to non-union of the 
bone(s).  He complained of his left knee giving out and left 
ankle soreness.  The appellant's treatment plan consisted of, 
inter alia, supplying him with a neoprene sleeve for his left 
leg, along with knee pads.

It was reported in January 1996 that the appellant wears 
specialized boots and a left knee device due to pain and 
instability in his left leg.  On physical examination, there 
was pain with range-of-motion testing of the left knee.

X-rays of the appellant's tibia and fibula were also ordered 
in January 1996.  These x-rays were said to disclose "well-
healed" fractures and a "long" plate and metal screws.  
The appellant's healing was concluded to be "good."  
However, a slight angulation, or convexity, to the medial 
side of the fracture site was spotted.  There was a bow in 
the metal plate that had been inserted into the appellant's 
left lower extremity.

The appellant, in December 1996, was afforded a VA bones 
examination.  The VA examiner noted that, in January 1993, 
there was a left tibia osteotomy, with a plate, and an iliac 
bone graft.

The appellant related to the December 1996 VA examiner that 
he must take Motrin two to three times per day and Quinine at 
night due to leg cramps.  He was observed to be using a cane 
for ambulation; the appellant remarked that he had then been 
using a cane "all the time" for a period of four years.  
The appellant told the VA physician that the area of the left 
lower extremity surgery was still sore - almost four years 
post-surgery.  Indeed, he offered that "at this time he has 
more pain in the left leg than before his surgery."  The 
appellant said that his left leg is shorter than his right.

On physical examination in December 1996, the appellant was 
noted to have a limp on the left.  He had a Velcro, closing, 
soft brace on the left leg, which covered from above the knee 
to below the knee; it was removed prior to actual 
examination.  Left knee range-of-motion was from zero degrees 
to 110 degrees.  On sensory examination, there were 
"subjective varying responses" in varying areas of the leg.  
The VA examiner observed a tender bony mass about the medial 
aspect of the left leg in the distal quarter, measuring 
several inches in length and one to two inches in width.  The 
diagnosis in December 1996 was simply "[s]tatus post left 
leg fracture with subsequent internal fixation, more recently 
osteotomy with internal fixation, with residual 
symptomatology."

The appellant was afforded an RO hearing in April 1997.  At 
his hearing, he testified to increased left lower extremity 
symptomatology.  He spoke of left leg pain, instability, and 
a host of functional limitations, from being unable to squat 
or kneel to only being able to stand for thirty minutes.  The 
appellant rated his left leg pain as an eight or nine on a 
scale of one to ten.  He added that the pain was persistent.  
He declared that, within the last month, he had fallen three 
to four times.
The appellant again related that he must take medication for 
his left leg as the result of pain and cramping.  He reported 
again that he wears a left leg brace and specialized shoes 
that are "built up" 3/4 of an inch.


A friend of the appellant's attended this RO hearing, as 
well.  The friend stated, "Believe me, he's being 
conservative when he says how bad this leg is."  
Additionally, he testified, "He's really in a whole lot 
worse shape than what he's telling [you].  He's . . . not 
exaggerating believe me.  He is in bad shape."  Transcript, 
April 1997.

In April 1998, the appellant was scheduled for a VA bones 
examination and a VA neurological examination.

At the VA bones examination, the physician noted that the 
appellant takes Soma, Quinine, and Tylenol for his left leg.  
The VA physician observed him to be using a cane once again.  
The appellant, in April 1998, complained that the pain in his 
left lower medial tibia region was "somewhat more now than 
it was before."  He continued that he experienced pain in 
the medial lower half of the left leg "daily."  The Board 
points out that, previously, the appellant stated that his 
left lower extremity pain had increased following his January 
1993 surgery.  The appellant tied his left lower extremity 
weakness and fatigue to pain; there was incoordination as 
well.

The appellant, on physical examination in April 1998, was 
found to manifest left leg stiffness in his gait without the 
use of a cane.  There was moderate tenderness of the middle 
third of the pre-tibial region of the left leg.  This VA 
examiner also viewed a "bony prominence" at the junction of 
the middle and distal thirds of the medial left leg; the 
examiner reported a "well healed" and "long" incision scar 
on the anterior left leg.  Left knee range-of-motion was 
recorded as zero to fifty-five or sixty degrees.  

The April 1998 VA bones examiner diagnosed "[s]tatus post 
fracture of distal third left leg 1953 with surgery 1993 left 
tibial osteotomy, internal fixation, bone graft, residuals."  



This VA physician believed the appellant's left lower 
extremity functional impairment to be "mild."  However, he 
qualified his opinion by saying that "[q]uantification in 
terms of degrees [of functional impairment] cannot be stated 
due to the subjective nature of the factors."

The April 1998 VA neurological examiner found, inter alia, 
residual scarring over the distal third of the left anterior 
leg.  The left lower extremity mass which was detected 
earlier was said to be tender to palpation.  In the 
discussion section of the VA neurological examination report, 
the VA specialist wrote, "I am not sure about the patient's 
[left leg] weakness unless it is related to his having some 
pain."


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The appellant's service-connected left lower extremity 
disability has been rated by the RO under 38 C.F.R. Part 4, 
Diagnostic Code 5262.  Additionally, the RO has properly 
considered the service-connected left lower extremity 
disability under 38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261, 5271, & 5275.



Diagnostic Code 5262 covers impairment of the tibia and 
fibula.  Where there is nonunion of the bone, with loose 
motion and the need for a leg brace, a 40 rating is awarded.  
For a case involving malunion of the bone, disability 
evaluations from 
10 percent to 30 percent are possible.  For malunion 
productive only of a slight knee or ankle disability, a 10 
percent rating is given.  A 20 percent rating is appropriate 
for malunion with moderate knee or ankle disability.  The 30 
percent disability evaluation is assigned where there exists 
malunion causing marked knee or ankle disability.

Diagnostic Codes 5260 and 5261 concern limitation of motion 
of the leg.

Limitation of flexion of the leg is addressed under 
Diagnostic Code 5260.  When flexion is limited to 60 degrees, 
a zero percent disability evaluation is assigned.  When 
flexion is limited to 45 degrees, a 10 percent disability 
evaluation is given.  A 20 percent disability evaluation is 
awarded for flexion limited to 30 degrees, and 
30 percent is assigned for flexion limited to 15 degrees.  
The highest disability rating given under Diagnostic Code 
5260 is the 30 percent disability evaluation.

Diagnostic Code 5261 applies to where there is limitation of 
extension of the leg.  When extension is reduced to 5 
degrees, a zero percent disability evaluation is assigned.  
When extension is limited to 10 degrees, a 10 percent 
disability evaluation is appropriate.  A 20 percent 
disability evaluation is proper for extension restricted to 
15 degrees, and a 30 percent rating for extension reduced to 
20 degrees.  For a 40 percent rating, extension must be 
confined to 30 degrees.  The maximum disability rating under 
Diagnostic Code 5261, 50 percent, is granted when extension 
is restricted to 45 degrees.

Diagnostic Code 5271 involves limitation of motion of the 
ankle.  Under this code, a 10 percent rating is granted for 
moderate limitation of motion of the ankle, and for marked 
limitation of motion, a 20 percent evaluation is given.




Under Diagnostic Code 5275, disability evaluations ranging 
from 10 percent to 
60 percent are provided where there is a shortening of a bone 
of the lower extremity.  A 10 percent evaluation is given for 
a bone shortening of 1 1/4 inches to 
2 inches.  The next highest level - 20 percent - demands bone 
shortening of 
2 inches to 2 1/2 inches.  The 60 percent disability rating 
contemplates bone shortening in excess of 4 inches.  The note 
to Diagnostic Code 5275 states that such disability ratings 
are not to be combined with other ratings for bone fracture 
or faulty union of a bone(s) in the same extremity.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time, readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the bases of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 4.10, functional impairment is to be 
taken into account when rating a service-connected 
disability.  The regulation reads in part, "Whether the 
upper or lower extremities . . . evaluations are based upon 
lack of usefulness, of these parts or systems, especially in 
self-support."






The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
12, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The matter of functional loss is addressed by 38 C.F.R. 
§ 4.40.  This regulation stresses that functional loss may be 
due to any number of factors, including pain (supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran).  The regulation declares that weakness is as 
important as limitation of motion.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at last the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the clam is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that it has found the appellant's 
claim for an increased evaluation for his service-connected 
left lower extremity disability to be well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  An allegation of an 
increased or worsened disability establishes a well-grounded 
claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed with respect to this claim; and that, 
therefore, no further assistance to the appellant is required 
in order to comply with VA's duty to assist him in the 
development of his current claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board's review of the evidentiary record discloses that 
the RO has rated the appellant's left lower extremity 
disability as 30 percent disabling under diagnostic code 
5262, predicated on malunion of a tibia and fibula with 
marked knee or ankle disability.  The maximum schedular 
evaluation of 40 percent under this code requires nonunion of 
a tibia and fibula with loose motion requiring a brace.  The 
Board is of the opinion that the evidentiary record, 
encompassing the veteran's testimony and that of his friend, 
the VA examination reports, and other records on file, has 
raised a question as to which of two evaluations would more 
properly classify the severity of the appellant'' left lower 
extremity disability.  38 C.F.R. § 4.7.





While nonunion was previously reported, such clinical finding 
has not been confirmed on more recent evidence of record.  
Nonetheless, the veteran does require use of a brace, one of 
the requirements for the maximum schedular evaluation of 40.  
He has described rather significant disablement of his left 
lower extremity and its adverse impact on his functioning in 
the daily environment.  

While the current evaluation contemplates marked disablement, 
the Board is of the opinion that a level of impairment in 
excess of that currently contemplated characterizes the 
veteran's disability.  It is for this reason that the Board 
finds that the current clinical picture overall more closely 
approximates the disability level contemplated in the maximum 
schedular evaluation of 40 percent.

The evidentiary record does not show that the left leg 
extension is limited to 45 degrees as to warrant a 50 percent 
evaluation under diagnostic code 5261.  

In view of the fact that the Board has granted the maximum 
evaluation of 40 percent for the appellant's left lower 
extremity disability under diagnostic code 5262, the Board 
need not consider the criteria under 38 C.F.R. § 4.40, 4.45, 
or 4.59 as to functional loss.

The appellant's left lower extremity disability has not 
rendered his disability picture unusual or exceptional in 
nature.  It has not been shown to in and of itself constitute 
marked interference in any employment the appellant may 
contemplate or presently be engaged in.  Finally, it has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  No basis has 
been presented upon which to predicate referral of the case 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a fracture of the distal third of the left tibia 
and fibula, with internal reduction and fixation, status 
post-osteotomy, left iliac bone graft, is granted, subject to 
governing criteria applicable to the payment of monetary 
awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

